Order entered November 21, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00370-CV

                  GENA MARCELLA MERCADANTE, ET AL., Appellants

                                              V.

     ZLH LC, INC. F/K/A ZALE LIPSHY UNIVERSITY HOSPITAL, INC., Appellee

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-15882

                                           ORDER
          In an opinion and judgment dated November 19, 2014, the Court dismissed this appeal

for want of prosecution. Accordingly, we DENY as moot appellants’ November 19, 2014

“Motion to Suspend Rules that Would Dismiss Appeal Due to Inability to Form Appellants’

Brief.”


                                                     /s/   ADA BROWN
                                                           JUSTICE